PER CURIAM.
Summary judgment was properly awarded in favor of the appellee/insurer on its complaint for a declaratory decree. The court below correctly determined that the appellant’s injuries did not arise out of the ownership, maintenance or use of an uninsured or underinsured automobile. Affirmed on the authority of Hutchins v. Mills, 363 So.2d 818 (Fla. 1st DCA 1978); Kurlak v. United Services Automobile Association, 362 So.2d 463 (Fla. 1st DCA 1978); General Accident Fire & Life Assurance Corp. v. Appleton, 355 So.2d 1261 (Fla. 4th DCA), cert. denied, 361 So.2d 830 (Fla.1978).